Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s election of Group I (claims 1-16) in the reply filed on 9/9/22 is acknowledged. Applicants argue that multiple groups can be search and examines together without undue burden. However, this is not the case as groups I-IV share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art. 
2.	Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
3.	Claims withdrawn:
Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
4.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), for provisional application 62567443, filed 10/3/2017, is acknowledged.  
5.					Drawings
The drawings filed on 3/31/20 are acknowledged.
6.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
7.			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(a)	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16. (Original) recites “The method of claim 1 wherein the ciliary beat frequency is enhanced in the subject compared to a reference subject”. 
There is no antecedent basis for “wherein the ciliary beat frequency…” in claim 1, and therefore indefinite. Correction is required.
(b)	Claims 9 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 & 10 are drawn to as follows:
9. (Original) The method of claim 1 wherein the airway surface liquid (ASL) thickness of the lung of the subject is in the range of 1.2 to 5.0 greater than that of the reference subject.  
10. (Original) The method of claim 1 wherein the airway surface liquid (ASL) thickness of the lung of the subject is in the range of 1.5 to 3.5 greater than that of the reference subject.
The units for the ranges “range of 1.2 to 5.0 greater” & “range of 1.5 to 3.5 greater than” are not defined and so not clear. Is it “times greater”? Clarification & Correction are required.
(c)	Claims 7 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 7 & 12 recite “..protein or functional part thereof”. The claims are not clear about the which part or portion of the protein is being referred to. Deletion of the phrase is suggested to overcome this rejection. 
8.	Claims 1-8 & 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1-16 are drawn to as follows:
1. (Original) A method of treating or preventing lung disease in a subject comprising the steps of: administering to a subject an agent that modulates the expression, the amount, or activity, of adenine nucleotide translocase (ANT) in the lungs of a subject; and enhancing the airway surface (ASL) thickness in a lung of a subject compared to a lung in a reference subject who has not been given the agent.  
2. (Original) The method of claim 1 wherein the agent enhances the expression, the amount, or the activity, of adenine nucleotide translocase (ANT).  
3. (Original) The method of claim 1 wherein the adenine nucleotide translocase (ANT) is selected from the group comprising adenine nucleotide translocase (ANT) 1, adenine nucleotide translocase (ANT) 2, or a combination thereof.  
4. (Original) The method of claim 1 wherein the agent is selected from the group comprising a chemical, a peptide, an antibody, a nucleic acid, or a combination thereof.  
5. (Original) The method of claim 1 wherein the lung disease is selected from the group comprising cystic fibrosis, chronic obstructive pulmonary disease (COPD), or a combination thereof.  
6. (Original) The method of claim 1 wherein the lung disease is COPD.  
7. (Original) The method of claim 1 wherein the agent is an adenine nucleotide translocase (ANT) protein or a functional part thereof.
8. (Original) The method of claim 7 wherein the adenine nucleotide translocase (ANT) is selected from the group comprising adenine nucleotide translocase (ANT) 1, adenine nucleotide translocase (ANT) 2, or a combination thereof.  
9. (Original) The method of claim 1 wherein the airway surface liquid (ASL) thickness of the lung of the subject is in the range of 1.2 to 5.0 greater than that of the reference subject.  
10. (Original) The method of claim 1 wherein the airway surface liquid (ASL) thickness of the lung of the subject is in the range of 1.5 to 3.5 greater than that of the reference subject.  
11. (Original) The method of claim 1 wherein the subject has a higher lung respiratory capacity than that of the reference subject.  
12. (Original) The method of claim 1 wherein the agent is a vector comprising a adenine nucleotide translocase (ANT) nucleic acid sequence capable of expressing and adenine nucleotide translocase (ANT) protein or functional part thereof.  
13. (Original) The method of claim 12 wherein the vector is selected from the group comprising viral vectors, nonviral vectors, or a combination thereof.  
14. (Original) The method of claim 13 wherein the viral vectors are selected from the group comprising retroviral, adenoviral, adeno-association vectors (AAV), herpes simplex, pox virus, hybrid adenovirus vector, Ebstein-Bar virus (EBV), lentivirus, herpes simplex virous (HSV), or a combination thereof.  
15. (Original) The method of claim 13 wherein the nonviral vectors are selected from the group comprising catonic lipids, cationic polymers, lipid-polymers, naked DNA, DNA Bombardant, electroporation, hydrodynamic, ultrasound, cationic lipids, cationic, polymers, lipid-polymer, or a combination thereof.  
16. (Original) The method of claim 1 wherein the ciliary beat frequency is enhanced in the subject compared to a reference subject.
Factors to be considered in determining whether undue experimentation is required, are summarized in re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988) [ Ex parte Forman [230 USPQ 546 (Bd. Pat. App. & Int. 1986)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the invention, (e) the state of the prior art, (f) the relative skill of those in the art, (g) the predictability or unpredictability of the art, and (h) the breadth of the claim.
	It is neither taught nor any data provided in any subject (in human or animal) for method of treating or preventing any lung disease in a subject comprising the steps of: administering to a subject any agent that modulates the expression, the amount, or activity, of adenine nucleotide translocase (ANT) in the lungs of a subject; and enhancing the airway surface (ASL) thickness in a lung of a subject compared to a lung in a reference subject who has not been given the agent; wherein the agent is selected from the group comprising a chemical, a peptide, an antibody, a nucleic acid, or a combination thereof; and wherein the lung disease is selected from the group comprising cystic fibrosis, chronic obstructive pulmonary disease (COPD), or a combination thereof.  
	MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.  
	The instant application provide enablement for “A method of treating lung disease in a subject base on human bronchial epithelial cells (HBEKTs) comprising the steps of: administering to a subject an agent that modulates the over-expression of ANT1 or ANT2 adenoviral, the amount, or activity, of adenine nucleotide translocase (ANT) in the lungs of a subject; and enhancing the airway surface (ASL) thickness in a lung of a subject compared to a lung in a reference subject who has not been given the agent, wherein the agent is ANT1 (antibody 1F3H11), ANT2 (antibody 5H7), or membrane permeable bongkrekin acid (BKA) or carboxyactractylocide (CART)”, does not provide enablement for preventing the lung disease in the manner claimed.
	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with claims.  
Given the lack of direction or guidance and the nature of the invention, enabling such a method for one of skill in the art would be highly unpredictable. This is because the polypeptide (adenine nucleotide translocase) or: administering to a subject any agent that modulates the expression, the amount, or activity, of adenine nucleotide translocase (ANT) in the lungs of a subject; and enhancing the airway surface (ASL) thickness in a lung of a subject compared to a lung in a reference subject who has not been given the agent; wherein the agent is selected from the group comprising a chemical, a peptide, an antibody, a nucleic acid, when associated with a particular disease or disorder would be expressed differentially. Manipulating or controlling these levels depends upon the disease or disorder, and may not always be controlled by supplementing with such a polypeptide or any agents. Further, no guidance in provided, pertaining to the fate of the administrated polypeptide or agents in vivo.  
	Since it is not routine in the art to engage in de novo experimentation to prepare numerous methodologies where the expectation "of success is unpredictable", the skilled artisan would require additional guidance, specific to individual disorder or disease, in order to make and use method in a manner reasonably commensurate with the scope of the claims.  Without such guidance, the experimentation left to those skilled in the art is undue.
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kliment et al. [Molecular Biology of the Cell, (December 2016) Vol. 27, No. 25, pp. 5612-5613. Abstract Number: P2164. Meeting Info: Annual Meeting of the American Society for Cell Biology, ASCB 2016. San Francisco, CA, United States. 03 Dec 2016-07 Dec 2016.
Kliment et al. teach that Chronic obstructive pulmonary disease (COPD), the 3rd leading cause of death in the US, is primarily due to cigarette smoke (CS) exposure. Despite ongoing mammalian research, no new biologic targets have been identified, and current therapies have limited effect on diseaseprogression or mortality. Leveraging the amoebozoan Dictyostelium discoideum, Kliment et al. developed a model organism-to-human approach to identify new pathways and therapeutic strategies protective against CS. Through a selection from ~35,000 cDNA transformants in Dictyostelium, Kliment et al. identified an ADP/ATP transporter (ancA, human ANT) and actin-interacting protein-1 (aip1) as protectors against CS-induced growth defects. 
Adenine nucleotide translocase (ANT), a mitochondrial ATP transporter, and aip1, a cofactor for actin depolymerization, are shown to be protective against CS-induced growth defects in both Dictyostelium and human bronchial epithelial cells (HBEs). Overexpression of ANT and aip1 in human HBEs resulted in preservation of cell morphology after cigarette smoke extract (CSE) treatment. Furthermore, ANT1 and ANT2 gene expression are reduced in lung tissue from patients with COPD compared to normal lung. Concurrently, ANT and aip1 gene expression are reduced in a mouse model of cigarette-smoked induced COPD and in HBEs exposed to 10, 20 or 40% CSE in cell culture. Surprisingly, ANT localization in human lung sections from COPD patients is seen at mitochondria but also at cilia (which do not contain mitochondria) of bronchial epithelium, suggesting for the first time a novel non-mitochondrial location and function for ANT. Mucociliary clearance and ciliary dysfunction are key factors in COPD pathogenesis and ATP is thought to play a role in mucous regulation at the ciliary epithelium. To elucidate the protective mechanisms of ANT and aip1, Kliment et al. used genetic modulation of HBE cells in the context of CS to evaluate cell viability, morphology, ciliary function and cellular energetics. Given that ANT is important for mitochondrial energy homeostasis under stress and that mitochondria interact with the actin network, we are using the Seahorse system to measure the impact of ANT and aip1 modulation on realtime mitochondrial oxygen consumption, ATP production, glycolysis, and oxidative stress. Combining the benefits of two model systems, human lung epithelium and Dictyostelium, provides a powerful approach for discovering new COPD biology while potentiating novel strategies for developing innovative COPD therapies. (see abstract above)
The claims are written so broadly as to be anticipated by the reference. 
10.	No claim is allowed. 
11.	IDS filed 3/31/20 is acknowledged. A signed copy is provided with this Office Action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940